782 F.2d 1043
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.SHAIKH ABDUL SHAKUR, Plaintiff-Appellant,v.JUDGE WALTER KURTZ, ET AL., Defendants-Appellees.
85-5671
United States Court of Appeals, Sixth Circuit.
12/17/85
ORDER

1
BEFORE:  MILBURN and GUY, Circuit Judges; and WOODS, District Judge.*


2
This matter is before the Court upon appellant's motion to proceed in forma pauperis on appeal.  The appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  After examination of the record, appellant's motion and informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Abdul Shakur appeals the decision of the district court denying his petition to proceed in forma pauperis.  The appellant is a prisoner in Tennessee and claims that the district court abused its discretion in denying in forma pauperis status.  The district court refused to grant in forma pauperis status because the petition contained a statement that appellant possessed an unpublished manuscript worth three million dollars.


4
The application to proceed in forma pauperis on appeal makes it clear the appellant has not received any money from the manuscript; it appears the three million dollars is a mere expectation.  He has no other funds.  Consequently, it is appropriate that Shakur be given in forma pauperis status on appeal.


5
Conversely, in reviewing the appellant's application in the district court, it appears the appellant made the bare assertion that he possessed the rights to a manuscript valued at three million dollars.  As this was the only information the district court had before it, an abuse of discretion was not committed in denying in forma pauperis status.  See Williams v. Estelle, 681 F.2d 946 (5th Cir. 1982); Morrow v. Igleburger, 584 F.2d 767 (6th Cir. 1978), cert. denied, 439 U.S. 1118 (1979).  The affidavit in the district court was not sufficient to warrant in forma pauperis status.


6
Accordingly, it is ORDERED that the motion to proceed in forma pauperis on appeal be granted, and the judgment of the district court is hereby affirmed pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.



*
 The Honorable George E. Woods, U.S. District Judge for the Eastern District of Michigan, sitting by designation